                    Case 20-90004                            Filed 06/17/20        Entered 06/17/20 14:12:15      Doc# 1      Page 1 of 20


                                                 Cabot Christianson, Esq.
                                                 Alaska Bar No. 7811089
                                                 LAW OFFICES OF CABOT CHRISTIANSON, P.C.
                                                 911 West 8th Avenue, Suite 201
                                                 Anchorage, AK 99501
                                                 (907) 258-6016
                                                 cabot@cclawyers.net

                                                 Attorneys for Debtor

                                                                   IN THE UNITED STATES BANKRUPTCY COURT

                                                                              FOR THE DISTRICT OF ALASKA


                                                 In re:                                          )
                                                                                                 )
                                                 ALASKA UROLOGICAL INSTITUTE, P.C.,              )              [Case No. 20-00086 GS
                                                                                                 )               Chapter 11]
                                                                                                 )
                                                                               Debtor.           )
                                                                                                 )
                                                 ALASKA UROLOGICAL INSTITUTE, P.C.,              )
                                                                                                 )
                                                                               Plaintiff,        )
Phone: 907-258-6016 Email: cabot@cclawyers.net




                                                                                                 )
 LAW OFFICES OF CABOT CHRISTIANSON, P.C.




                                                         v.                                      )              Adv. No. 20-          GS
                                                                                                 )
         911 West 8th Avenue, Ste 201




                                                 UNITED STATES SMALL BUSINESS                    )
             Anchorage, AK 99501




                                                 ADMINISTRATION and JOVITA CARRANZA, )
                                                 in her capacity as Administrator for the United )
                                                 States Small Business Administration,           )
                                                                                                 )
                                                                               Defendants.       )
                                                                                                 )


                                                                                     VERIFIED COMPLAINT

                                                          Plaintiff, Alaska Urological Institute, P. C. (“Debtor”) states its complaint as

                                                 follows.



                                                 Page 1          VERIFIED COMPLAINT
                                                                 H:\3302\SBA\Complaint\Complaint.wpd
                    Case 20-90004                              Filed 06/17/20       Entered 06/17/20 14:12:15       Doc# 1     Page 2 of 20


                                                                      ALLEGATIONS COMMON TO ALL COUNTS

                                                                                                Jurisdiction

                                                          1.      The Court has jurisdiction over this adversary proceeding pursuant to 28

                                                 U.S.C. §§ 157, 1331, 1334, 1361, and 2201, and 15 U.S.C. § 634(b). Jurisdiction is also

                                                 proper under the judicial review provisions of the Administrative Procedure Act (the

                                                 “APA”), 5 U.S.C. § 702.

                                                          2.      Declaratory and injunctive relief is sought consistent with 5 U.S.C. § 706

                                                 and as authorized by 28 U.S.C. § 2201 and 2202. The award of costs and attorneys’ fees

                                                 against the United States (“U.S.”) generally or against the SBA specifically is sought

                                                 pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412.

                                                          3.      This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

                                                          4.      The venue is proper pursuant to 28 U.S.C. §§ 1391, 1408, and 1409.

                                                          5.      The Court has the power to grant the relief requested based on §§ 105,
Phone: 907-258-6016 Email: cabot@cclawyers.net
 LAW OFFICES OF CABOT CHRISTIANSON, P.C.




                                                 106, and 525 of Title 11 of the United States Code, §§ 101 et seq. (the “Bankruptcy
         911 West 8th Avenue, Ste 201




                                                 Code”).
             Anchorage, AK 99501




                                                          6.      The Debtor consents to entry of final orders by this Court in this adversary

                                                 proceeding.

                                                                                                   Parties

                                                          7.      Alaska Urological Institute, P. C., Plaintiff herein, filed its voluntary

                                                 petition for relief under Chapter 11 of the Bankruptcy Code on March 25, 2020 (the

                                                 “Petition Date”). Since the Petition Date, the Plaintiff/Debtor has been operating its

                                                 businesses as a debtor in possession.


                                                 Page 2           VERIFIED COMPLAINT
                                                                  H:\3302\SBA\Complaint\Complaint.wpd
                    Case 20-90004                               Filed 06/17/20       Entered 06/17/20 14:12:15    Doc# 1     Page 3 of 20


                                                          8.       Debtor provides medical services to the public in the areas of urology,

                                                 oncology, radiation oncology, surgery, breast reconstructive and cosmetic surgery,

                                                 pulmonology and hematology, and integrative medicine. Debtor also conducts clinical

                                                 research through a division it refers to as the Alaska Clinical Research Center (“ACRC”).

                                                 ACRC has ongoing trials with patients enrolled in all stages of cancer therapy, vaccine

                                                 studies and new antibiotic drugs in development. As of the Petition Date, AUI had

                                                 approximately 25,000 patient visits per year, and typically saw 95 to 130 patients per

                                                 day. As of the Petition Date, AUI employed approximately 84 persons, including

                                                 physicians.

                                                          9.       Defendant United States Small Business Administration (“SBA”) is an

                                                 agency of the United States whose central office is located at 409 Third Street, SE

                                                 Washington DC 20416. The SBA can sue and be sued in a court of competent

                                                 jurisdiction, including for declaratory relief, injunctions, and damages.
Phone: 907-258-6016 Email: cabot@cclawyers.net
 LAW OFFICES OF CABOT CHRISTIANSON, P.C.




                                                          10.      Defendant Jovita Carranza is Administrator of the SBA (“Administrator”)
         911 West 8th Avenue, Ste 201




                                                 and is sued in her capacity as Administrator of the SBA.
             Anchorage, AK 99501




                                                          11.      The Administrator can sue and be sued on behalf of the SBA in any court

                                                 of competent jurisdiction under Section 106(a) of the Bankruptcy Code and 15 U.S.C.

                                                 Section 634(b), and can be served with process pursuant to Bankruptcy Rule 7004(b)(4)

                                                 and (5) by first class mail, and email, as follows:

                                                          Jovita Carranza
                                                          U. S. Small Business Administration
                                                          409 3rd Street S.W.
                                                          Washington, DC 20426

                                                          Nancy Porzio, District Director
                                                          Small Business Administration

                                                 Page 3            VERIFIED COMPLAINT
                                                                   H:\3302\SBA\Complaint\Complaint.wpd
                    Case 20-90004                               Filed 06/17/20       Entered 06/17/20 14:12:15   Doc# 1   Page 4 of 20


                                                          420 L Street, Suite 300
                                                          Anchorage, AK 99501
                                                          nancy.porzio@sba.gov

                                                          Attorney General of the United States
                                                          Civil Division
                                                          U. S. Department of Justice
                                                          P. O. Box 7146
                                                          Ben Franklin Station
                                                          Washington DC 20044

                                                          Attorney General of the United States
                                                          Attn: Civil Process
                                                          U. S. Department of Justice
                                                          950 Pennsylvania Ave., NW
                                                          Washington DC 20530-0001

                                                          Bryan Schroder
                                                          Assistant U. S. Attorney for the District of Alaska
                                                          222 W. 7th Ave #9, Room 253
                                                          Anchorage AK 99513
                                                          bryan.schroder@usdoj.gov


                                                                                             The CARES Act
Phone: 907-258-6016 Email: cabot@cclawyers.net
 LAW OFFICES OF CABOT CHRISTIANSON, P.C.




                                                          12.      On or about March 27, 2020, Congress enacted and the President signed
         911 West 8th Avenue, Ste 201




                                                 the Coronovirus Aid, Relief and Economic Security Act (“the CARES Act), Public Law
             Anchorage, AK 99501




                                                 116-136; https://www.govtrack.us/congress/bills/116/hr748/text.

                                                          13.      The CARES Act included stimulus funds designed to assist businesses,

                                                 including 501(c)(3) nonprofits, and to ensure that American workers continue to be paid

                                                 despite the economic impact of Covid-19 and social distancing measures.

                                                          14.      Section 1102 of the CARES Act establishes PPP as a convertible loan

                                                 program under § 7(a) of the Small Business Act, codified at 15 U.S.C. § 636. While

                                                 nominally called a “loan,” PPP disbursements are treated as grants - and there are no

                                                 Page 4            VERIFIED COMPLAINT
                                                                   H:\3302\SBA\Complaint\Complaint.wpd
                    Case 20-90004                               Filed 06/17/20       Entered 06/17/20 14:12:15    Doc# 1     Page 5 of 20


                                                 repayment obligations - if, among other things, seventy - five percent (75%) of PPP funds

                                                 are used for payroll and wage expenses, interest on mortgagees, rent, or utilities.1

                                                          15.      A qualified borrower may receive PPP funds equal to two and a half (2.5)

                                                 times its average monthly payroll, up to a limit of $10 million. A borrower need not

                                                 exhaust its other credit options prior to receiving PPP funds.

                                                          16.      A borrower can obtain funds under PPP by applying with any federally

                                                 insured participating lender using an application form created by the SBA, and the SBA

                                                 guarantees the loan.

                                                          17.      The entire purpose of the program is to provide grants to companies in

                                                 order to ensure that workers can be paid. The CARES Act specifically waives all

                                                 underwriting considerations under § 7(a) of the Small Business Act, including but not

                                                 limited to, underwriting requirements, collateral review, or loan covenants. There is no

                                                 evaluation of risk because there is no expectation of repayment, provided funds are used
Phone: 907-258-6016 Email: cabot@cclawyers.net
 LAW OFFICES OF CABOT CHRISTIANSON, P.C.




                                                 for permitted purposes. All small businesses have a right to apply for PPP funds.
         911 West 8th Avenue, Ste 201
             Anchorage, AK 99501




                                                          18.      Section 1114 of the CARES Act grants the SBA emergency rule making

                                                 authority and charges the SBA to issue regulations to carry out certain of the programs

                                                 contemplated in the CARES Act, including PPP.

                                                          19.      On April 2, 2020, the SBA and the Administrator issued an interim final

                                                 rule (the “First Interim Rule”) providing guidance on, inter alia, the eligibility


                                                 1
                                                         Funds not used in conformity with this ratio would be required to be repaid, but at
                                                 a low, fixed interest rate, with payments deferred for up to a year. See § 1102(g) of the
                                                 CARES Act.
                                                 Page 5            VERIFIED COMPLAINT
                                                                   H:\3302\SBA\Complaint\Complaint.wpd
                    Case 20-90004                               Filed 06/17/20       Entered 06/17/20 14:12:15    Doc# 1     Page 6 of 20


                                                 requirements to receive funds under PPP. The First Interim Rule contains no explicit or

                                                 implicit exclusion for debtors. The SBA and the Administrator published the First

                                                 Interim Rule on April 15, 2020. A true and correct copy of the First Interim Rule is

                                                 attached hereto as Exhibit 1.

                                                          20.      On April 2, 2020, in conjunction with issuing the First Interim Rule, the

                                                 SBA and the Administrator released Official SBA Form 2483, titled “Paycheck

                                                 Protection Program Borrower Application Form,” which is the SBA’s official form that

                                                 borrowers must submit in connection with a PPP funds request. Other than filling out the

                                                 official form of application, there is no underwriting, and the Administrator is relying

                                                 upon assistance of commercial lenders acting in concert with the SBA to administer PPP.

                                                          21.      Interested businesses apply for a PPP loan using Official SBA Form 2483.

                                                 Even though no law, regulation, or rule of any kind (including § 1102 of the CARES Act

                                                 or the First Interim Rule), that was in effect at the time that form was created,
Phone: 907-258-6016 Email: cabot@cclawyers.net
 LAW OFFICES OF CABOT CHRISTIANSON, P.C.




                                                 disqualified or authorized the SBA or the Administrator to disqualify bankruptcy debtors
         911 West 8th Avenue, Ste 201




                                                 from participating in PPP, Form 2483 asks whether “the Applicant ... [is] presently
             Anchorage, AK 99501




                                                 involved in any bankruptcy” and then goes on to state that answering “yes” to that

                                                 question means a request for PPP finds will not be approved.

                                                          22.      In addition, the SBA and the Administrator released Official SBA Form

                                                 2484, titled “Lender Application Form-Paycheck Protection Program Loan Guaranty”,

                                                 which is the SBA’s official form that lenders must submit to the SBA in connection with

                                                 a PPP funds request (the “Lender Application” and, together with the PPP application,




                                                 Page 6            VERIFIED COMPLAINT
                                                                   H:\3302\SBA\Complaint\Complaint.wpd
                    Case 20-90004                               Filed 06/17/20       Entered 06/17/20 14:12:15     Doc# 1     Page 7 of 20


                                                 the “PPP Applications”). A copy of the Lender Application is attached to this Complaint

                                                 as Exhibit 2.

                                                          23.      The Lender Application asks the lender whether “[t]he Applicant has

                                                 certified to the Lender that neither the Applicant nor any owner (as defined in the

                                                 Applicant’s SBA Form 2483) is... presently involved in any bankruptcy.” The Lender

                                                 Application states that if the lender answers “no” to this question, “ the loan cannot be

                                                 approved.”

                                                          24.      There does not exist, in any form available to the public any sort of

                                                 administrative record, or other information as to the factual basis, or decisional process,

                                                 by which this bankruptcy exclusion provision found its way into the Lender Application.

                                                          25.      On or about April 4, 2020, the SBA and the Administrator issued a

                                                 supplemental interim final rule (the “Second Interim Rule”) providing further guidance

                                                 on PPP. Like the First Interim Rule, the Second Interim Rule does not state that
Phone: 907-258-6016 Email: cabot@cclawyers.net
 LAW OFFICES OF CABOT CHRISTIANSON, P.C.




                                                 bankruptcy debtors are ineligible for PPP Funds. On April 15, 2020, the SBA and the
         911 West 8th Avenue, Ste 201




                                                 Administrator published the Second Interim Rule. A true and correct copy of the Second
             Anchorage, AK 99501




                                                 Interim Rule is attached hereto as Exhibit 3.

                                                          26.      On April 14, 2020, the SBA issued a third interim final rule (the “Third

                                                 Interim Rule”). Not only does the Third Interim Rule make no mention of bankruptcy

                                                 debtors, but it specifically states, “The Administrator recognizes that, unlike other SBA

                                                 loan programs, the financial terms for PPP Loans are uniform for all borrowers, and the

                                                 standard underwriting process does not apply because no creditworthiness assessment is

                                                 required for PPP Loans”. This disavowal by the SBA and the Administrator of any


                                                 Page 7            VERIFIED COMPLAINT
                                                                   H:\3302\SBA\Complaint\Complaint.wpd
                    Case 20-90004                               Filed 06/17/20       Entered 06/17/20 14:12:15     Doc# 1     Page 8 of 20


                                                 concern for the creditworthiness cuts directly against any argument they might make that

                                                 their exclusion of bankruptcy debtors is motivated by this concern. On April 20, 2020,

                                                 the SBA and the Administrator published the Third Interim Rule. A true and correct

                                                 copy of the Third Interim Rule is attached hereto as Exhibit 4.

                                                          27.      On April 24, 2020, the SBA and the Administrator proposed another

                                                 interim final rule (the “Fourth Interim Rule”) with respect to PPP that states “[i]f the

                                                 applicant or the owner of the applicant is the debtor in a bankruptcy proceeding, either at

                                                 the time it submits the application or at any time before the loan is disbursed, the

                                                 applicant is ineligible to receive a PPP loan”. The stated basis for this rule is that the

                                                 Administrator “determined that providing PPP loans to debtors in bankruptcy would

                                                 present an unacceptably high risk of an unauthorized use of funds or non-repayment of

                                                 unforgiven loans”. A copy of this Fourth Interim Rule is attached hereto as Exhibit 5.

                                                 The SBA and the Administrator published the Fourth Interim Rule on April 28, 2020.
Phone: 907-258-6016 Email: cabot@cclawyers.net
 LAW OFFICES OF CABOT CHRISTIANSON, P.C.




                                                          28.      There does not exist, in any form available to the public any sort of
         911 West 8th Avenue, Ste 201




                                                 administrative record, or other information as to the factual basis, or decisional process,
             Anchorage, AK 99501




                                                 by which the bankruptcy exclusion provisions found their way into the Fourth Interim

                                                 Rule.

                                                          29.      The Debtor is precisely the sort of business PPP was enacted to protect:

                                                 Debtor is a small business (as defined by the SBA) in one of the industries hardest hit by

                                                 the pandemic and is attempting to obtain funding to meet payroll for its employees,

                                                 among other permitted uses. PPP funds would allow the Debtor to endure the pandemic

                                                 without having to make further layoffs. However, due to what appears to be a completely


                                                 Page 8            VERIFIED COMPLAINT
                                                                   H:\3302\SBA\Complaint\Complaint.wpd
                    Case 20-90004                               Filed 06/17/20       Entered 06/17/20 14:12:15     Doc# 1     Page 9 of 20


                                                 arbitrary, baseless, and discriminatory requirement imposed by the SBA and the

                                                 Administrator, the Debtor is ineligible to participate based solely on its status as a debtor

                                                 under the Bankruptcy code. The Debtor otherwise meets the criteria for eligibility to

                                                 participate in PPP.

                                                          30.      PPP funds are available on a first come, first serve basis. The first tranche

                                                 of PPP funding was completely exhausted on April 16, 2020. Congress subsequently

                                                 provided more funds, but PPP ends June 30, 2020, or when PPP funds are exhausted,

                                                 whichever comes first.

                                                          31.      On May 22, 2020, Debtor submitted a PPP application to First National

                                                 Bank Alaska (“FNBA”). A copy of the application submitted to FNBA (the “FNBA

                                                 Application”) is attached as Exhibit 6.

                                                          32.      The FNBA Application requests a total of $1,160,482.18, to be used

                                                 solely for payroll, lease and/or mortgage interest, and utilities. See Exhibit 6.
Phone: 907-258-6016 Email: cabot@cclawyers.net
 LAW OFFICES OF CABOT CHRISTIANSON, P.C.




                                                          33.      The Debtor truthfully answered “yes” to question 1 on the FNBA
         911 West 8th Avenue, Ste 201




                                                 Application.
             Anchorage, AK 99501




                                                          34.      On May 28, 2020, Debtor received official notice (“FNBA Turndown

                                                 Notice”) that SBA had rejected the FNBA Application because “this borrower is

                                                 ineligible. Please refer to IFR #1, 3 and 4, and Treasury FAQ on eligibility.” A true and

                                                 correct copy of the FNBA Turndown Notice is attached hereto as Exhibit 7.

                                                          35.      Debtor became aware that another Chapter 11 debtor in Alaska had

                                                 successfully received PPP funds, through Nuvision Federal Credit Union, dba Denali, a

                                                 division of Nuvision Credit Union, 440 East 36th Ave., Anchorage AK 99501 (“Denali”)


                                                 Page 9            VERIFIED COMPLAINT
                                                                   H:\3302\SBA\Complaint\Complaint.wpd
                 Case 20-90004                                Filed 06/17/20       Entered 06/17/20 14:12:15     Doc# 1     Page 10 of 20


                                                 even though that debtor was in bankruptcy. Accordingly, Alaska Urological Institute, P.

                                                 C. decided to submit a new PPP application through Denali.

                                                        36.      On June 4, 2020, Debtor submitted a new PPP application to Denali. A

                                                 copy of that application (the “Denali Application”), excluding the exhibits thereto, is

                                                 attached as Exhibit 8.

                                                        37.      The Denali Application requests a total of $1,160,482.18, to be used

                                                 solely for payroll, lease and/or mortgage interest, and utilities. See Exhibit 8.

                                                        38.      The Debtor truthfully answered “yes” to question 1 on the Denali

                                                 Application.

                                                        39.      On June 11, 2020, Debtor received official notice (the “Denali Turndown

                                                 Notice”) that SBA had rejected the Denali Application because Debtor was in

                                                 bankruptcy. A true and correct copy of the Denali Turndown Notice is attached hereto as

                                                 Exhibit 9.
Phone: 907-258-6016 Email: cabot@cclawyers.net
 LAW OFFICES OF CABOT CHRISTIANSON, P.C.




                                                        40.      The PPP funds are critical to the Debtor’s ability to continue to operate its
         911 West 8th Avenue, Ste 201




                                                 business. These funds are vital to maintaining healthcare offerings to the surrounding
             Anchorage, AK 99501




                                                 community. Lack of funding under this program would impair the Debtor’s ability to

                                                 reorganize in the anticipated time frame.

                                                        41.      The Debtor is an eligible borrower under PPP and seeks to ensure

                                                 adequate funds are available under this second trance of PPP funding once its

                                                 discrimination claims are resolved.

                                                                                                COUNT I

                                                                            Preliminary and Permanent Injunction)


                                                 Page 10         VERIFIED COMPLAINT
                                                                 H:\3302\SBA\Complaint\Complaint.wpd
                 Case 20-90004                               Filed 06/17/20        Entered 06/17/20 14:12:15     Doc# 1     Page 11 of 20


                                                           42.   The Debtor incorporates the foregoing allegations as if set forth fully

                                                 herein.

                                                           43.   The Debtor is entitled to seek relief against the SBA and the Administrator

                                                 under Rule 65 of the Federal Rules of Civil Procedure, which is applicable to this action

                                                 pursuant to Rule 7065 of the Federal Rules of Bankruptcy Procedure.

                                                           44.   There is no prohibition in the CARES Act or under § 7(a) of the Small

                                                 Business Act prohibiting lending to debtors in bankruptcy.

                                                           45.   Moreover, the CARES Act specifically waives all underwriting

                                                 considerations under § 7(a) of the Small Business Act.

                                                           46.   The Debtor is likely to prevail on the merits of its claim for an injunction

                                                 as well as for declaratory relief.

                                                           47.   The balance of hardships favors issuance of preliminary injunctive relief.

                                                 The inability to obtain PPP funds would cause the Debtor to suffer immediate and
Phone: 907-258-6016 Email: cabot@cclawyers.net
 LAW OFFICES OF CABOT CHRISTIANSON, P.C.




                                                 irreparable harm. In this case, the Debtor has had its cash flow negatively impacted by
         911 West 8th Avenue, Ste 201




                                                 the Covid-19 pandemic and, therefore, access to the PPP funds will allow the Debtors to
             Anchorage, AK 99501




                                                 continue in operation providing medical care to the community in general and COVID-19

                                                 patients in particular. The current PPP funds are expected to be exhausted quickly and

                                                 may not be replenished once exhausted. Thus, if the Court does not grant the Debtor a

                                                 temporary restraining order pending resolution of the adversary proceeding, the PPP

                                                 funds most likely will no longer be available to the Debtor. Absent a temporary

                                                 restraining order, there are no monetary damages that will be available, because the

                                                 second trance of PPP funds will be exhausted. Hence, the injury is real, imminent and


                                                 Page 11         VERIFIED COMPLAINT
                                                                 H:\3302\SBA\Complaint\Complaint.wpd
                 Case 20-90004                               Filed 06/17/20         Entered 06/17/20 14:12:15    Doc# 1     Page 12 of 20


                                                 incapable of being remedied by monetary damages. Moreover, preliminary and

                                                 permanent injunctive relief while this matter is pending will not harm the SBA or the

                                                 Administrator,

                                                           48.    The Debtor seeks an order enjoining the SBA and the Administrator from

                                                 denying the FNBA Application and the Denali Application (collectively, “the PPP

                                                 Applications”) on the basis that the applicant is a debtor in bankruptcy and requiring that

                                                 any application of the Debtor to participate in PPP be considered without the words

                                                 “presently involved in any bankruptcy” being considered.

                                                           49.    Due to the “first come, first served” nature of PPP appropriations, the

                                                 Debtor further seeks an order enjoining the SBA and the Administrator from issuing loan

                                                 guaranties or approving PPP Applications in an amount that would leave insufficient

                                                 funds for the Debtor’s funding pursuant to the Applications (or any subsequent

                                                 applications filed shortly hereafter) until the Debtor’s claims in this Complaint are
Phone: 907-258-6016 Email: cabot@cclawyers.net
 LAW OFFICES OF CABOT CHRISTIANSON, P.C.




                                                 resolved.
         911 West 8th Avenue, Ste 201




                                                                                                COUNT II
             Anchorage, AK 99501




                                                                                          (Declaratory Relief)

                                                           50.    The Debtor incorporates the foregoing allegations as if set forth fully

                                                 herein.

                                                           51.    The Debtor is entitled to seek declaratory relief pursuant to 28 U.S.C. §

                                                 2201 and Rule 7001(9) of the Federal Rules of Bankruptcy Procedure.




                                                 Page 12          VERIFIED COMPLAINT
                                                                  H:\3302\SBA\Complaint\Complaint.wpd
                 Case 20-90004                               Filed 06/17/20          Entered 06/17/20 14:12:15   Doc# 1     Page 13 of 20


                                                           52.     The Debtor has a legal right to apply for funds under PPP and to have its

                                                 PPP Applications considered on the same terms as other applicants without regard to its

                                                 status as debtor under chapter 11 of the Bankruptcy Code.

                                                           53.     By prohibiting FNBA and Denali from processing the PPP Applications,

                                                 and by prohibiting disbursements to debtor under PPP, the SBA and the Administrator

                                                 have exceeded their statutory authority.

                                                           54.     The Debtor is entitled to a declaratory judgment that the CARES Act

                                                 requires its PPP Applications to be considered on the same terms as other qualified

                                                 businesses that are not presently debtors in cases arising under the Bankruptcy Code.

                                                                                                 COUNT III

                                                                 (Violation of 11 U.S.C. § 525(a) – Discriminatory Treatment)

                                                           55.     The Debtor incorporates the foregoing paragraphs as if set forth fully

                                                 herein.
Phone: 907-258-6016 Email: cabot@cclawyers.net
 LAW OFFICES OF CABOT CHRISTIANSON, P.C.




                                                           56.     Section 525(a) of the Bankruptcy Code prohibits the federal government
         911 West 8th Avenue, Ste 201




                                                 from discriminating against a person based on that person’s status as a debtor with
             Anchorage, AK 99501




                                                 respect to a “license, permit, charter, franchise, or other similar grant[.]” Section 525(a)’s

                                                 list is illustrative, and not exhaustive.

                                                           57.     PPP constitutes a grant within the meaning of § 525(a) of the Bankruptcy

                                                 Code in that the program is designed to provide forgivable loans to qualified businesses

                                                 that are akin to grants.




                                                 Page 13           VERIFIED COMPLAINT
                                                                   H:\3302\SBA\Complaint\Complaint.wpd
                 Case 20-90004                              Filed 06/17/20         Entered 06/17/20 14:12:15       Doc# 1     Page 14 of 20


                                                         58.     This disavowal, cuts directly against any argument they might make that

                                                 their exclusion of bankruptcy debtors is motivated by a concern regarding

                                                 creditworthiness.

                                                         59.     But for its status as debtor in bankruptcy, the Debtor is otherwise qualified

                                                 for PPP funds. Having disclaimed, in the Third Interim Rule, any concern for

                                                 creditworthiness concern for creditworthiness (“The Administrator recognizes that,

                                                 unlike other SBA loan programs, the financial terms for PPP Loans are uniform for all

                                                 borrowers, and the standard underwriting process does not apply because no

                                                 creditworthiness assessment is required for PPP Loans”), the SBA’s sole basis for

                                                 denying the Debtor the ability to participate in PPP is simply the Debtor’s status as

                                                 debtor in this Court. The SBA, therefore, has violated, and continues to violate, § 525(a)

                                                 of the Bankruptcy Code by discriminating against debtors in bankruptcy.

                                                         60.     The SBA’s violation of § 525(a) is causing ongoing harm to the Debtor.
Phone: 907-258-6016 Email: cabot@cclawyers.net
 LAW OFFICES OF CABOT CHRISTIANSON, P.C.




                                                                                    COUNT IV
                                                           (Administrative Procedure Act - Exceeding Statutory Authority)
         911 West 8th Avenue, Ste 201
             Anchorage, AK 99501




                                                         61.     The Debtor incorporate each of the foregoing paragraphs as if set forth

                                                 fully herein.

                                                         62.     Under APA, courts must “hold lawful and set aside agency action” that is

                                                 “in excess of statutory jurisdiction, authority, or limitations, or short of statutory right”.

                                                 5 U.S.C. § 706(c)(2).

                                                         63.     The SBA and the Administrator may only exercise the authority conferred

                                                 upon them by statute.



                                                 Page 14         VERIFIED COMPLAINT
                                                                 H:\3302\SBA\Complaint\Complaint.wpd
                 Case 20-90004                              Filed 06/17/20          Entered 06/17/20 14:12:15      Doc# 1     Page 15 of 20


                                                         64.      No statute regulation, or rule of any kind - other than the Fourth Interim

                                                 Rule - disqualifies, or authorizes the SBA or the Administrator to disqualify, bankruptcy

                                                 debtors from participating in PPP.

                                                         65.      The SBA and the Administrator’s implementation of PPP in a manner that

                                                 causes debtors in bankruptcy, including the Debtor, to be automatically ineligible is “in

                                                 excess of statutory jurisdiction, authority, or limitations, or short of statutory right”, in

                                                 violation of the APA. 5 U.S.C. § 706(2)(C).

                                                         66.      No administrative appeals or remedies are available to the Debtor to seek

                                                 review of the SBA and the Administrator’s determination to issue PPP Applications and

                                                 their exclusion of bankruptcy debtors.

                                                         67.      The Debtor is entitled to a declaratory judgment that the SBA and the

                                                 Administrator’s implementation of PPP in a manner that causes debtors in bankruptcy,

                                                 including the Debtors, to be ineligible is “in excess of statutory jurisdiction, authority, or
Phone: 907-258-6016 Email: cabot@cclawyers.net
 LAW OFFICES OF CABOT CHRISTIANSON, P.C.




                                                 limitations, or short of statutory right”, in violation of the APA.
         911 West 8th Avenue, Ste 201




                                                         68.      The Debtor has no adequate remedy at law.
             Anchorage, AK 99501




                                                                                        COUNT V
                                                                 (Administrative Procedure Act - Arbitrary and Capricious)

                                                         69.      The Debtor incorporate each of the foregoing paragraphs as if set forth

                                                 fully herein.

                                                         70.      The APA provides that courts must “hold unlawful and set aside” agency

                                                 action that is “arbitrary, capricious, [or] an abuse of discretion’. 5 U.S.C. § 706(2)(A).




                                                 Page 15          VERIFIED COMPLAINT
                                                                  H:\3302\SBA\Complaint\Complaint.wpd
                 Case 20-90004                                Filed 06/17/20        Entered 06/17/20 14:12:15    Doc# 1      Page 16 of 20


                                                           71.    The SBA has adopted a policy of automatically disqualifying bankruptcy

                                                 debtors from participating in PPP, and has designed its applications to carry out this

                                                 policy.

                                                           72.    The SBA and the Administrator’s implementation of PPP in a manner that

                                                 causes debtors in bankruptcy, including the Debtor, to be ineligible is “arbitrary,

                                                 capricious, [or] an abuse of discretion” in violation of the APA. 5 U.S.C. § 706(2)(A)

                                                           73.    No administrative appeals or remedies are available to the Debtor to seek

                                                 review of the SBA and the Administrator’s determination to issue PPP Applications and

                                                 their arbitrary exclusion of bankruptcy debtors.

                                                           74.    The Debtor is entitled to a declaratory judgement that the SBA and the

                                                 Administrator’s implementation of PP Pin a manner that causes debtors in bankruptcy,

                                                 including Debtor, to be ineligible is “arbitrary, capricious, [or] an abuse of discretion” in

                                                 violation of the APA.
Phone: 907-258-6016 Email: cabot@cclawyers.net
 LAW OFFICES OF CABOT CHRISTIANSON, P.C.




                                                                                  V.     NO BOND IS REQUIRED
         911 West 8th Avenue, Ste 201




                                                           75.    Due to the nature of this request, no bond is require for the enforcement of
             Anchorage, AK 99501




                                                 an injunction, and under these circumstances, no bond should be required for the

                                                 temporary emergency relief sought by the way of Rule 7065 of the Federal Rules of

                                                 Bankruptcy Procedure.

                                                                                   VI.      RELIEF REQUESTED

                                                           With respect to Count I, the Debtor seeks the following relief:

                                                           (A)    That the Court enter a preliminary injunction enjoining the SBA or the

                                                 Administrator from denying an application for PPP funds on the basis that the applicant


                                                 Page 16          VERIFIED COMPLAINT
                                                                  H:\3302\SBA\Complaint\Complaint.wpd
                 Case 20-90004                             Filed 06/17/20         Entered 06/17/20 14:12:15    Doc# 1      Page 17 of 20


                                                 is a debtor in bankruptcy or because of the words “presently involved in any bankruptcy”

                                                 on the PPP Application. The Debtor requests that this relief be granted until such time as

                                                 a final judgment is entered on their claims in Count II, Count III, Count IV, and Count

                                                 V;

                                                        (B)     That the Court enter a preliminary injunction enjoining the SBA and the

                                                 Administrator from issuing loan guaranties or approving PPP applications from other

                                                 borrowers in an amount that would leave insufficient funds for the Debtor’s funding

                                                 pursuant to the PPP Applications (or any amended applications) until entry of final

                                                 judgment on the Debtor’s claims in Count II, Count III, Count IV, and Count V; and

                                                        (C)     That the Court enter permanent injunctive relief with respect to the relief

                                                 in the two immediately preceding sub-paragraphs.

                                                        With respect to Count II, the Debtor seeks the following relief:

                                                        (A)     That the Court enter a declaratory judgment that the CARES Act does not
Phone: 907-258-6016 Email: cabot@cclawyers.net
 LAW OFFICES OF CABOT CHRISTIANSON, P.C.




                                                 prohibit the PPP Applications (or any amended applications) from being considered on
         911 West 8th Avenue, Ste 201




                                                 the same terms as other qualified businesses that are not debtors in cases arising under
             Anchorage, AK 99501




                                                 the Bankruptcy Code and which are also seeking PPP funding.

                                                        With respect to Count III, the Debtor seeks the following relief:

                                                        (A)     That the Court make a determination that the SBA and the Administrator

                                                 have violated § 525(a) of the Bankruptcy Code with respect to the Debtor’s Applications;

                                                        (B)     That the Court make a determination that the SBA and the Administrator

                                                 have violated § 525(a) of the Bankruptcy Code by issuing its Fourth Interim Rule and

                                                 promulgating PPP Applications excluding debtors; and

                                                 Page 17        VERIFIED COMPLAINT
                                                                H:\3302\SBA\Complaint\Complaint.wpd
                 Case 20-90004                              Filed 06/17/20        Entered 06/17/20 14:12:15      Doc# 1      Page 18 of 20


                                                        (C)     That the Court award damages, in an amount to be proven at trial, in the

                                                 event that the Court does not grant the relief requested in Count I on a temporary or

                                                 preliminary basis and it is later determined that the Debtor was eligible for PPP funds but

                                                 none remain available.

                                                        With respect to Count IV, the Debtor seeks the following relief:

                                                        (A)     That the Court enter a declaratory judgment that the SBA and the

                                                 Administrator’s implementation of PPP in a manner that causes debtors in bankruptcy,

                                                 including the Debtor, to be ineligible is “in excess of statutory jurisdiction, authority, or

                                                 limitations, or short of statutory right,” in violation of the APA.

                                                        With respect to Count V, the Debtor seeks the following relief:

                                                        (A)     That the Court enter a declaratory judgment that the SBA and the

                                                 Administrator’s implementation of PPP in a manner that causes debtors in bankruptcy,

                                                 inlcuding the Debtor, to the ineligible is “arbitrary, capricious, [or] an abuse of
Phone: 907-258-6016 Email: cabot@cclawyers.net
 LAW OFFICES OF CABOT CHRISTIANSON, P.C.




                                                 discretion” in violation of the APA.
         911 West 8th Avenue, Ste 201




                                                        With respect to Count I, Count II, Count III, Count IV, and Count V, the
             Anchorage, AK 99501




                                                 Debtor requests that they be awarded attorneys’ fees and costs pursuant to the Equal

                                                 Access to Justice Act, 28 U.S.C. § 2412(b). See Murkeldove v. Astrue, 635 F.3d 784 (5th

                                                 Cir. 2011); In re Transcon Lines, 178 B.R. 228, 232 (Bankr. C.D. Cal. 1995)

                                                 (“bankruptcy court has jurisdiction to award fees” under EAJA).

                                                        The Debtor also requests any other and further relief be granted that may be

                                                 appropriate.




                                                 Page 18        VERIFIED COMPLAINT
                                                                H:\3302\SBA\Complaint\Complaint.wpd
                 Case 20-90004                             Filed 06/17/20        Entered 06/17/20 14:12:15   Doc# 1   Page 20 of 20


                                                 CERTIFICATE OF SERVICE
                                                 The undersigned hereby certifies that on June 17, 2020, a true and correct copy of the
                                                 above document was served by electronic means through the ECF system as indicated on
                                                 the Notice of Electronic Filing.

                                                 By:   /s/ Margaret Stroble
                                                         Margaret Stroble
Phone: 907-258-6016 Email: cabot@cclawyers.net
 LAW OFFICES OF CABOT CHRISTIANSON, P.C.
         911 West 8th Avenue, Ste 201
             Anchorage, AK 99501




                                                 Page 20       VERIFIED COMPLAINT
                                                               H:\3302\SBA\Complaint\Complaint.wpd
